Title: To James Madison from Edward Fitzgerald, 15 May 1816
From: Fitzgerald, Edward
To: Madison, James


        
          Sir
          Baltimore 15th. May 1816
        
        In February 1815, I had the Honor of adressing you, respecting a Schooner, and Cargo, whicth [sic] the British, Captured belonging to me, and informing you of my having Twelve Children. Since then it has been the will of providence, to give me another, and in the month of august next, my wife, will be again Confined, which will leave me with a wife and Fourteen Children, without much means for their Support, having lost every thing I had, partly by fealures, partly taken by the British, and Supporting my family during the War, when there was so little business doing.
        As my situation is very distressing (not having means to raise my Children, in a proper manner) and that you are I am sure ready to relieve any person, in that situation, I make bold, Sir, to beg the favor of you, to grant me, Some Public, or Private, Situation, either in Baltimore, or else where, which may enable me to Support, my family, Or as Nine of my Children are boys, grant me a Tract of Land, for them and myself, or such other relief, as you may think proper. Should you think it necessary, for me to transmit you, recommendations from any of the Gentlemen, here, I can do it, and you will find me, in every respect qualified, for any Office, you may think fit, to appoint me to, and as for Security Mr. Tiernan (my Bondsman in the Custom House) with many Others will satisfy you, in that respect—and as for activity, Industry, and attention to business, you will find no man more so. Nothing but my having so large a family Keeps me poor, and also the delicate State of Mrs. Fitzgeralds health, who has been some time in Philadelphia, under the care of Doctor Physick, who I am sorry to say, was not able to be of any Service to her. She has been these Seven years very much aflicted with sore eyes, occasioned by a Cold, and nothing can be done to relieve her.
        Several Gentlemen have repeatedly recommended to me, to make known my Situation to you, but knowing you had a vast deal of Public, & Private, business to attend to, I have been unwilling to trouble you, but finding myself unable to Educate my poor, dear Children, I have at last trespassed on your kindness. May the almighty god reward you, shall ever be the prayer, of myself & my family. With sentiments of the highest respect and esteem I Have the Honor to be Sir your ever Obedient, and very Humble srvt.
        
          Edwd. Fitzgerald
        
      